Order modified by striking out the requirements specified in paragraphs of the order numbered 5, 7,11,13 and 17; and further, by striking out from said order the provision precluding plaintiff from giving of evidence in case of the failure of the plaintiff to furnish the particulars required. That provision is premature, and such an order may not be made until after the plaintiff has failed to comply with the order directing the service of a bill of particulars. The order is modified accordingly, and as so modified affirmed, with ten dollars costs and disbursements to the plaintiff. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.